Case 3:18-cv-05945-VC Document 162-18 Filed 02/05/20 Page 1 of 5




          EXHIBIT 17
6/26/2019
                          Case 3:18-cv-05945-VC Document 162-18 Filed 02/05/20 Page 2 of 5




https://www.facebook.com/socialtechnologiesllc/                                              1/4
6/26/2019
                          Case 3:18-cv-05945-VC Document 162-18 Filed 02/05/20 Page 3 of 5




https://www.facebook.com/socialtechnologiesllc/                                              2/4
6/26/2019
                          Case 3:18-cv-05945-VC Document 162-18 Filed 02/05/20 Page 4 of 5




https://www.facebook.com/socialtechnologiesllc/                                              3/4
6/26/2019
                          Case 3:18-cv-05945-VC Document 162-18 Filed 02/05/20 Page 5 of 5




https://www.facebook.com/socialtechnologiesllc/                                              4/4
